DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said main body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.  
Claim 1 recites the limitation "said main body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 1 recites the limitation "said main body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 1 recites the limitation "said walls" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said side walls--.  Appropriate correction is required
Claim 1 recites the limitation "said upper edges" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --upper edges--.  Appropriate correction is required.
Claim 3 recites the limitation "said main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.  
Claim 3 recites the limitation "said main body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 3 recites the limitation "said main body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 3 recites the limitation "said upper edges" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --upper edges--.  Appropriate correction is required.
Claim 4 recites the limitation "said main body" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.  
Claim 3 recites the limitation "said main body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 3 recites the limitation "said main body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 3 recites the limitation "said upper edges" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --upper edges--.  Appropriate correction is required.
Regarding claim 5, in lines 1-2, the claim recites “said main body portion includes a…, two collapsible sidewalls,”.  The examiner can’t determine if these “two collapsible sidewalls” are the same as the “foldable side walls” recited in claim 1 or a different feature.  The claim will be examined as if the two collapsible sidewalls were the same feature as the foldable sidewalls recited in claim 1.  Appropriate correction is required.  
Claim 5 recites the limitation "said two sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said two collapsible sidewalls--.  Appropriate correction is required.
Regarding claim 6, in lines 1-2, the claim recites “said main body portion includes a…, two collapsible sidewalls,”.  The examiner can’t determine if these “two collapsible sidewalls” are the same as the “foldable side walls” recited in claim 4 or a different feature.  The claim will be examined as if the two collapsible sidewalls were the same feature as the foldable sidewalls recited in claim 4.  Appropriate correction is required.  
Claim 5 recites the limitation "said two sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said two collapsible sidewalls--.  Appropriate correction is required.
Claim 8 recites the limitation "said two sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said two collapsible sidewalls--.  Appropriate correction is required.
Claim 9 recites the limitation "said two sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said two collapsible sidewalls--.  Appropriate correction is required.
Claim 10 recites the limitation "said two sidewalls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said two collapsible sidewalls--.  Appropriate correction is required.
Claim 13 recites the limitation "said main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.  
Claim 13 recites the limitation "said main body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 13 recites the limitation "said main body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --said main body portion--.  Appropriate correction is required.
Claim 13 recites the limitation "said upper edges" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --upper edges--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 4 & 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 5-12 & 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637